Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/325701 application originally filed February 14, 2019.
Amended claims 1-31, filed November 16, 2022, are pending and have been fully considered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the alkali metal alkyl siliconate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the alkali metal alkyl siliconate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 13 fails to further limit independent claim 12.  Dependent claim 13 fails to further limit the particulate material.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt (US 6,071,325).
Regarding Claims 12-14
	Schmitt discloses in the abstract, a process of agglomerating particulate material in the presence of water which comprises mixing said particulate material with a binding effective amount of at least one water soluble polymer, and a binder enhancing effective amount of caustic, to produce a mixture, and forming said mixture into agglomerates. The invention also relates to a binder composition useful for the agglomeration of particulate material in the presence of water which comprises a binding effective amount of a water-soluble polymer and a binder enhancing effective amount of caustic.
	Schmitt discloses in column 3 lines 17-23, the term "agglomerated” or "agglomeration' as used in the context of the present invention shall mean the processing of finely divided materials, whether in powder, dust, chip, or other particulate form, to form pellets, granules, briquettes, and the like.
	Schmitt discloses in column 3 lines 23-33, the particulate material which may be agglomerated and may be almost any finely divided material including metallic minerals or ore. The predominant metal component in said ore may be iron, chrome, copper, nickel, Zinc, lead, uranium, borium and the like. Mixtures of the above materials or any other metal occurring in the free or molecularly combined material state as a mineral, or any combination of the above, or other metals, or metal containing ores capable of pelletization, may be agglomerated.
	Schmitt discloses in column 3 lines 53-67, the water-soluble polymer(s) useful include but are not limited to: 
(1) Water-soluble natural polymers such as guar gum, Starch, alginates, pectins, Xanthan gum, dairy Wastes, Wood related products, lignin and the like; 
(2) Modified natural polymers such as guar derivatives (e.g. hydroxypropyl guar, carboxymethyl guar, carboxymethyl hydroxypropyl guar), modified Starch (e.g. anionic Starch, cationic Starch), Starch derivatives (e.g. dextrin) and cellulose derivatives Such as alkali metal salts of carboxymethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl hydroxyethyl cellulose, methyl cellulose, lignin derivatives (e.g. carboxymethyl lignin) and the like; and/or
(3) Synthetic polymers (e.g. polyacrylamides Such as partially hydrated polyacrylamides, polyacrylates and copolymers thereof; polyethylene oxides, and the like). The foregoing polymers may be used alone or in various combinations of two or more polymers. Water Soluble anionic polymers are a preferred class of polymers to be employed.
Schmitt discloses in column 4 lines 41-54, the “binding effective amount of polymer will vary depending upon numerous factors known to the skilled artisan. Such factors include, but are not limited to, the type of particulate material to be agglomerated or pelletized, the moisture content of the particulate material, particle size, the agglomeration equipment utilized, and the desired properties of the final product, e.g. dry strength (crush), drop number, pellet size and Smoothness. Though not limiting, a binding effective amount of polymer will typically be in the range of between about 0.01% to 1% by weight based on the dry weight of the mixture of particulate material, polymer and caustic. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuil et al. (US 4,981,494) hereinafter “Breuil” in view of Han et al. (KR 20130034492 A) hereinafter cited under English Translation “Han” and Symons (US 2009/0312448).
Regarding Claims 1 and 24
	Breuil discloses in the abstract, a water-resistant fuel agglomerate based on finely divided fuel material, is characterized by the fact that it comprises, distributed within its constituent mass, effective proportions respectively of at least one organic binder selected from the group comprising starches, starch derivatives, flours, proteins, celluloses, hemicelluloses as well as the mixture of these substances, and of at least one organosilicic waterproofing or water-repelling agent. 
	Breuil discloses in column 1 lines 16-23, the finely divided fuel materials concerned may be any substances rich in carbon like for example coal fines or dusts, wood charcoal fines, coal coke fines, petroleum coke fines or a mixture of these products. These materials and in particular the fines and dusts of coal are produced in large quantity by modern extraction and washing processes, particularly of coal. 
	Breuil discloses in column 4 lines 61-67, the agglomerate may possibly comprise other constituents like for example carbonates, quick or slaked lime, dolomite, alkali silicates, clays, latices, borax, polyphosphates, phosphates, concentrated milk and/or whey, cement, polyvinyl alcohols and thermosetting resins. The proportion of these constituents may reach up to 15% by weight with respect to the weight of finely divided materials. 
	Breuil discloses in column 3 lines 65-67 and column 1-35, the organosilicic water-repelling agent is selected from the group of siliconates, wherein potassium alkyl siliconate being preferred.  Breuil discloses in column 4 lines 57-60, a proportion of 0.005 to 5% by weight of organosilicic waterproofing agent. 
	It is to be noted, Breuil discloses organosilicic agents but fails to disclose the claimed polyalkylsilicic acid. 
	However, it is known in the art that organosilicic agents include polyalkylsilicic acids as binding agents, as taught by Han.
	Han discloses in the abstract, a method for manufacturing briquettes using scale is provided to prevent the annealing, sticking, and other phenomena of briquettes while the briquettes move from a storage to ironworks and to prevent environmental accidents.  Han further discloses on page 2, mixing a binder comprising a mixture of the dried scale with alumina cement, water glass, and silicic acid to form a mixture.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use various compounds of organosilicic agents as taught by Breuil and Han.  The motivation to do so to use organosilicic agents that will enhance the bonding strength as a binder.
	It is to be noted, Breuil discloses the binder discloses a polyvinyl alcohol but fails to teach the polyvinyl alcohol being partially saponified, wherein the polyvinyl alcohol has a degree of saponification of at least 80%.
	However, it is known in the art to partially or fully saponify polyvinyl alcohols that may be used in solid fuels (i.e. charcoal briquettes) due to polyvinyl alcohols aid in improving the uniformity of the briquette material, as taught by Symons.
	Symons discloses in the abstract, a method of agglomeration (10) which has the steps of mixing a feedstock (12) of small particles which have an average particle size of 3 mm or less with a binder (14) which is in the form of a polyvinyl alcohol in the form of an aqueous polyvinyl alcohol solution in a first blender (16) to form a binder mixture (18), reacting a gelling agent (20) with the feedstock and the binder and processing the binder mixture to deliver an agglomerate (22).
	Symons discloses in paragraph 0043, the polyvinyl alcohols have increasing tensile strength with increasing degrees of polymerization and molecular weight. The partially hydrolyzed grades, at a given concentration in water, have a lower viscosity than the fully hydrolyzed or saponified types. There is therefore an ideal molecular weight range at the acceptable concentration levels suitable for the invention. These are Mowiol grades 18/88, 23/88 and 26/88 by Clariant and the G-types GM14 and GH17 to GH22 by Nippon Gohsei and Celvol 518 by Celanese and in the fully hydrolyzed or saponified grades, Mowiol 20/98 by Clariant and the Gohsenol N-types NH18, NH20, NN14 and N300 by Nippon Gohsei and Celvol 325 by Celanese with molecular weights in the range 100 000 to 170 000 g/mol and viscosities of a 4% solution at 20° C. in the range 16 to 30 mPa·s, with a degree of hydrolysis or saponification mol percent in the partially hydrolyzed grades of between 86 and 89, an approximate ester value in mgKOH/g of 140±10 in the partially hydrolyzed grades and in the fully hydrolyzed grades, a degree of hydrolysis or saponification mol percent between 97 and 99 and an ester value of 20±5 mgKOH/g. Other than when controlled solubility is required such as for granulated gypsum, the fully hydrolyzed grades are preferred.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to partially or fully saponify the polyvinyl alcohols of Breuil as taught by Symons.  The motivation to do so is polyvinyl alcohols may be used in solid fuels (i.e. charcoal briquettes) in order to aid in improving the uniformity of the briquette material.
Regarding Claim 2
	Breuil discloses in column 4 lines 61-67, the agglomerate may possibly comprise other constituents like for example carbonates, quick or slaked lime, dolomite, alkali silicates, clays, latices, borax, polyphosphates, phosphates, concentrated milk and/or whey, cement, polyvinyl alcohols and thermosetting resins. The proportion of these constituents may reach up to 15% by weight with respect to the weight of finely divided materials. 
Regarding Claims 3-5 and 27-28
	Breuil discloses in column 3 lines 65-67 and column 1-35, the organosilicic water-repelling agent is selected from the group of siliconates, wherein potassium alkyl siliconate being preferred.  Breuil discloses in column 4 lines 57-60, a proportion of 0.005 to 5% by weight of organosilicic waterproofing agent. 
Regarding Claim 6
	Breuil discloses in column 4 lines 51-60, a proportion of 0.2 to 25% by weight of organic binder and a proportion of 0.005 to 5% by weight of organosilicic waterproofing agent.
	It is to be noted, Breuil has met the limitation of the particulate material being present up to 99 % by weight due to the additional components present in the agglomerate are present up to 30 weight percent.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 23 and 25
	Breuil discloses in column , the moisture content of the briquette is 2.1 weight percent or less.
Regarding Claim 26
It is to be noted, Breuil discloses the binder discloses a polyvinyl alcohol but fails to teach the crosslinking agent of claim 26 of the present invention.
	However, it is known in the art to partially or fully saponify polyvinyl alcohols that may be used in solid fuels (i.e. charcoal briquettes) due to polyvinyl alcohols aid mixed with a crosslinking agent in improving the uniformity of the briquette material, as taught by Symons.
	Symons discloses in the abstract, a method of agglomeration (10) which has the steps of mixing a feedstock (12) of small particles which have an average particle size of 3 mm or less with a binder (14) which is in the form of a polyvinyl alcohol in the form of an aqueous polyvinyl alcohol solution in a first blender (16) to form a binder mixture (18), reacting a gelling agent (crosslinking agent) (20) with the feedstock and the binder and processing the binder mixture to deliver an agglomerate (22).
	Symons discloses in paragraph 0019, the method preferably includes the step of reacting a gelling agent with the binder and feedstock to form an agglomerate. The gelling agent may be selected from any one or combination of boric acid, borax, sipiolite, latex, bentonite and smectite.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a gelling agent (crosslinking agent) of Symons to the briquette mixture of Breuil.  The motivation to do so is the binder and gelling agent (crosslinking agent) mixture may be used in solid fuels (i.e. charcoal briquettes) in order to aid in improving the uniformity of the briquette material.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 5,893,946) in view of Yates (WO 97/13827 A1).
Regarding Claims 7-11
	Landis discloses in column 4 lines 40-65, a composition comprising activated carbon and/or an activated graphite and a combustible carbonaceous material that is capable of pyrolysis to provide heat. Suitable examples of uses for the composition include charcoal briquettes; igniter logs, e.g., for fireplaces; fuel for use in industrial and residential furnaces and for use by utility companies in producing electricity, and the like. In one embodiment, the composition comprises one or more combustible carbonaceous materials and a combination of a humic-containing ore and a low VOC-containing carbon or graphite. The composition can be in the form of a free-flowing mixture of combustible carbonaceous materials, carbon and/or graphite, and a humic-containing ore; or a mixture of combustible carbonaceous materials and activated carbon and/or activated graphite; or mixtures thereof.  The composition includes a binder so that the composition can be molded into a desired shape. One or more binders are mixed with the combustible carbonaceous material when manufacturing charcoal briquettes and igniter logs to maintain the carbonaceous material in a predetermined configuration. 
	Landis further discloses in column 5 lines 30-47, any binder ordinarily used to bind finely divided carbonaceous materials e.g., 37 µm to about 4500 µm in size, can be used with the carbonaceous compositions disclosed herein to enable the carbonaceous materials to retain a predetermined or desired briquette or igniter log shape without substantial breakage during handling. Such binders generally are present in amounts of about 1% to about 15% based on the total dry weight of the combustible carbonaceous material composition and may be adjusted to whatever amounts that will produce the desired strength, hardness or other desirable physical properties. Some of the binders which can be used to bind the combustible carbonaceous materials of this invention into a strong shape, such as a charcoal briquette shape, include bentonites, other clays, starches, sugars, cereals, core oils, sodium silicates, thermoplastic and thermosetting resins, vapor-curing binders, chemically-curing binders, heat-curing binders, pitches, resins, cements and various other binders known in the art. 
	Landis discloses in column 6 lines 5-31, the water-swellable clays used in the clay binder embodiment of the charcoal briquette compositions and methods include reactive hydroxyl groups that are more available for reaction with a hydroxyl-reactive substituent of organic binders when the clay is in the hydrated state. Accordingly, the organic binders useful in this embodiment of the present invention include any organic binder that is at least partially soluble in water (at least 10% by weight solubility at one atmosphere pressure and 25.degree. C.). A wide range of organic binders that are soluble in water and include a substituent reactive with the water-swellable clay hydroxyl groups include all of the starches, such as corn starch, wheat starch, barley starch, sorghum starch, sago palm starch, tapioca starch, potato starch, rice starch, and arrowroot starch, each including reactive hydroxyl groups; hydroxy alkyl celluloses, such as hydroxy methyl cellulose, hydroxy propyl cellulose, hydroxy propyl methyl cellulose, hydroxy ethyl cellulose, hydroxy propyl ethyl cellulose; the carboxy alkyl celluloses, such as carboxy methyl cellulose, carboxy ethyl cellulose, carboxy propyl methyl cellulose, and the like, each including reactive carboxyl groups; the polysaccharides, such as dextrin, dextrose, glucose, lactose, maltose, sucrose and the like; the hydroxyl-reactive gums such as gum arabic, gum tragacanth, guar gum, gum karaga, locust bean gum, okra gum, and the like; and any other hydroxyl-reactive organic adhesive materials that are non-toxic when pyrolyzed.  Landis further discloses the binder is a combination of a water-swellable clay and an organic binder selected from the group consisting of starch, a hydroxyl alkyl cellulose, dextrin, a gum, polyvinyl alcohol, a carboxy alkyl cellulose, metal salts of a carboxy alkyl cellulose, and a polysaccharide.
	It is to be noted, Landis discloses resins may be used as a binder but fails to disclose the claimed phenol formaldehyde resin in the amount of 0.5 to 1.5 wt% as a binder.
	However, it is known in the art to use phenol formaldehyde resin as a binder in a briquette, as taught by Yates.  Yates discloses in the abstract, mineral fines such as coal fines are agglomerated structures into briquettes or tablets by a cold roll-press operation using as a binder an ester-cured alkaline phenol-formaldehyde resole resin together with an oxyanion to enhance green strength.  Yates discloses on page 4 lines 10-17, the amount of alkaline phenol-formaldehyde resin to be added to the fines such as coal will normally be 1 to 6% by weight of the fines.  It is to be noted, Yates discloses it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to vary the amount of ester-cured alkaline phenol-formaldehyde resole resin through routine experimentation depending upon the weight/size of the fines.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the ester-cured alkaline phenol-formaldehyde resole resin of Yates as the resin binder of Landis.  The motivation to do so is to use a binder that aids in improving the strength and burning properties of a briquette.


Claims 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 5,893,946) in view of Michailovski et al. (WO 2016/189044 A1) hereinafter cited under US 2018/0179461 “Michailovski”.
Regarding Claims 15-22
	Landis discloses in column 4 lines 40-65, a composition comprising activated carbon and/or an activated graphite and a combustible carbonaceous material that is capable of pyrolysis to provide heat. Suitable examples of uses for the composition include charcoal briquettes; igniter logs, e.g., for fireplaces; fuel for use in industrial and residential furnaces and for use by utility companies in producing electricity, and the like. In one embodiment, the composition comprises one or more combustible carbonaceous materials and a combination of a humic-containing ore and a low VOC-containing carbon or graphite. The composition can be in the form of a free-flowing mixture of combustible carbonaceous materials, carbon and/or graphite, and a humic-containing ore; or a mixture of combustible carbonaceous materials and activated carbon and/or activated graphite; or mixtures thereof.  The composition includes a binder so that the composition can be molded into a desired shape. One or more binders are mixed with the combustible carbonaceous material when manufacturing charcoal briquettes and igniter logs to maintain the carbonaceous material in a predetermined configuration. 
	Landis further discloses in column 5 lines 30-47, any binder ordinarily used to bind finely divided carbonaceous materials e.g., 37 µm to about 4500 µm in size, can be used with the carbonaceous compositions disclosed herein to enable the carbonaceous materials to retain a predetermined or desired briquette or igniter log shape without substantial breakage during handling. Such binders generally are present in amounts of about 1% to about 15% based on the total dry weight of the combustible carbonaceous material composition and may be adjusted to whatever amounts that will produce the desired strength, hardness or other desirable physical properties. Some of the binders which can be used to bind the combustible carbonaceous materials of this invention into a strong shape, such as a charcoal briquette shape, include bentonites, other clays, starches, sugars, cereals, core oils, sodium silicates, thermoplastic and thermosetting resins, vapor-curing binders, chemically-curing binders, heat-curing binders, pitches, resins, cements and various other binders known in the art. 
	Landis discloses in column 6 lines 5-31, the water-swellable clays used in the clay binder embodiment of the charcoal briquette compositions and methods include reactive hydroxyl groups that are more available for reaction with a hydroxyl-reactive substituent of organic binders when the clay is in the hydrated state. Accordingly, the organic binders useful in this embodiment include any organic binder that is at least partially soluble in water (at least 10% by weight solubility at one atmosphere pressure and 25.degree. C.). A wide range of organic binders that are soluble in water and include a substituent reactive with the water-swellable clay hydroxyl groups include all of the starches, such as corn starch, wheat starch, barley starch, sorghum starch, sago palm starch, tapioca starch, potato starch, rice starch, and arrowroot starch, each including reactive hydroxyl groups; hydroxy alkyl celluloses, such as hydroxy methyl cellulose, hydroxy propyl cellulose, hydroxy propyl methyl cellulose, hydroxy ethyl cellulose, hydroxy propyl ethyl cellulose; the carboxy alkyl celluloses, such as carboxy methyl cellulose, carboxy ethyl cellulose, carboxy propyl methyl cellulose, and the like, each including reactive carboxyl groups; the polysaccharides, such as dextrin, dextrose, glucose, lactose, maltose, sucrose and the like; the hydroxyl-reactive gums such as gum arabic, gum tragacanth, guar gum, gum karaga, locust bean gum, okra gum, and the like; and any other hydroxyl-reactive organic adhesive materials that are non-toxic when pyrolyzed.  Landis further discloses the binder is a combination of a water-swellable clay and an organic binder selected from the group consisting of starch, a hydroxyl alkyl cellulose, dextrin, a gum, polyvinyl alcohol, a carboxy alkyl cellulose, metal salts of a carboxy alkyl cellulose, and a polysaccharide.
	It is to be noted, Landis discloses various binders may be used but fails to disclose the claimed styrene acrylate emulsion in the claimed amount and the additional components of claims 19, 20 and 22.
	However, Michailovski discloses in the abstract, a briquette comprising coal fines and a binder composition comprising at least one homo- or copolymer of (meth)acrylic acid (i) and at least one alkyl(meth)acrylate-styrene-copolymer (ii), a method for manufacturing said briquette and the use of a binder composition for the agglomeration of coal fines.
	Michailovski discloses in paragraph 0046, at least one alkyl(meth)acrylate-styrene-copolymer (ii) may also be derived from a mixture comprising other monomers in an amount of up to 10 wt.-%, preferably 5 wt.-% based on the total weight of the mixture. In case these other monomers are present, they are preferably selected from vinyl formate, vinyl acetate, vinyl propionate, acrylonitrile, methacrylonitrile, acrylic acid, methacrylic acid, acrylamide, methacrylamide, vinyl chloride, vinylidene chloride, vinyl ethyl ether, ethylene, propylene, butadiene, isoprene, N-vinylpyrrolidone, vinylsulfonic acid and alkali metal salts thereof, acrylamidopropanesulfonic acid and alkali metal salts thereof, sulfonated styrene and alkali metal salts thereof, acrylic acid, methacrylic acid, maleic acid, fumaric acid, itaconic acid, N-alkyl- and N-hydroxyalkylamides of ethylenically unsaturated C3-C6-mono- or dicarboxylic acids, diesters of dihydric alcohols of ethylenically unsaturated C3-C6-mono- or dicarboxylic acids, the vinyl or allyl esters of ethylenically unsaturated C3-C6-mono- or dicarboxylic acids, N,N′-divinyl- or N,N′-diallylurea derivatives or divinylaromatics.  Michailovski discloses in paragraph 0048, the at least one alkyl(meth)acrylate-styrene-copolymer (ii) may also be present as a mixture of two or more alkyl(meth)acrylate-styrene-copolymers (ii) according to the invention. Usually not more than three alkyl(meth)acrylate-styrene-copolymers (ii) are present, preferably only one alkyl(meth)acrylate-styrene-copolymer (ii) is present.
 	Michailovski discloses in paragraph 0052, the binder composition comprises at least one cross-linking agent (iii) selected from the group consisting of polymers having at least one functional group which is selected from the group comprising hydroxy, primary, secondary and tertiary amine, epoxy and aldehyde and polyvalent metal complexes.  Michailovski discloses in paragraph 0082, ≥0.1 wt.-% to ≤5 wt.-% (iii) at least one cross-linking agent.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add at least one alkyl (meth)acrylate-styrene-copolymer and crosslinking agents of Michailovski to the binder composition of Landis.  The motivation to do so is to use a binder that aids in improving the mechanical stability and strength properties of a briquette.
Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuil et al. (US 4,981,494) hereinafter “Breuil” in view of Han et al. (KR 20130034492 A) hereinafter cited under English Translation “Han” and Symons (US 2009/0312448) and further in view of Michailovski et al. (WO 2016/189044 A1) hereinafter cited under US 2018/0179461 “Michailovski”.
Regarding Claims 29-31
Breuil modified by Symons discloses the briquette of claim 1 of the present invention but fails to further teach briquette is coated with a waterproofing agent comprises a styrene-acrylate or a bitumen emulsion.
However, Michailovski discloses in the abstract, a briquette comprising coal fines and a binder composition comprising at least one homo- or copolymer of (meth)acrylic acid (i) and at least one alkyl(meth)acrylate-styrene-copolymer (ii), a method for manufacturing said briquette and the use of a binder composition for the agglomeration of coal fines.
	Michailovski discloses in paragraph 0046, at least one alkyl(meth)acrylate-styrene-copolymer (ii) may also be derived from a mixture comprising other monomers in an amount of up to 10 wt.-%, preferably 5 wt.-% based on the total weight of the mixture. In case these other monomers are present, they are preferably selected from vinyl formate, vinyl acetate, vinyl propionate, acrylonitrile, methacrylonitrile, acrylic acid, methacrylic acid, acrylamide, methacrylamide, vinyl chloride, vinylidene chloride, vinyl ethyl ether, ethylene, propylene, butadiene, isoprene, N-vinylpyrrolidone, vinylsulfonic acid and alkali metal salts thereof, acrylamidopropanesulfonic acid and alkali metal salts thereof, sulfonated styrene and alkali metal salts thereof, acrylic acid, methacrylic acid, maleic acid, fumaric acid, itaconic acid, N-alkyl- and N-hydroxyalkylamides of ethylenically unsaturated C3-C6-mono- or dicarboxylic acids, diesters of dihydric alcohols of ethylenically unsaturated C3-C6-mono- or dicarboxylic acids, the vinyl or allyl esters of ethylenically unsaturated C3-C6-mono- or dicarboxylic acids, N,N′-divinyl- or N,N′-diallylurea derivatives or divinylaromatics.  Michailovski discloses in paragraph 0048, the at least one alkyl(meth)acrylate-styrene-copolymer (ii) may also be present as a mixture of two or more alkyl(meth)acrylate-styrene-copolymers (ii) according to the invention. Usually not more than three alkyl(meth)acrylate-styrene-copolymers (ii) are present, preferably only one alkyl(meth)acrylate-styrene-copolymer (ii) is present.
 	Michailovski discloses in paragraph 0052, the binder composition comprises at least one cross-linking agent (iii) selected from the group consisting of polymers having at least one functional group which is selected from the group comprising hydroxy, primary, secondary and tertiary amine, epoxy and aldehyde and polyvalent metal complexes.  Michailovski discloses in paragraph 0082, ≥0.1 wt.-% to ≤5 wt.-% (iii) at least one cross-linking agent.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add at least one alkyl (meth)acrylate-styrene-copolymer and crosslinking agents of Michailovski to the binder composition of Breuil.  The motivation to do so is to use a binder that aids in improving the mechanical stability and strength properties of a briquette.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-31 have been considered but are moot because the new grounds of rejection does not rely on any the newly applied combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771